RELEASE AGREEMENT

(Agreement No: VCI/RA/JPS/1805XX/1)







THIS AGREEMENT is dated as of the 31st day of May, 2018 (the “Effective Date”)




BETWEEN:




VGRAB COMMUNICATIONS INC., of 810-789 West Pender Street, Vancouver, BC V6C 1H2
(the “Company”)

OF THE FIRST PART




AND:




JACEK PAWEL SKURTYS, of 810-789 West Pender Street, Vancouver, BC V6C 1H2
(“Director”)

OF THE SECOND PART




WHEREAS:




A.

The Director has served as a director of the Company since February 10, 2015
(the “Term”)




B.

The Company wishes that the Director resign as a director of the Company and in
consideration of which, the Company has agreed to issue 500,000 common shares to
the Director; and




C.

The Parties have negotiated a complete resolution of any and all disputes,
claims or potential claims arising between the, during the Term on the terms and
conditions set out below.







NOW, THEREFORE, in consideration of the recitals state above, which all Parties
agree are accurate and complete, the agreements, promises and warranties set
forth below and other good and valuable consideration, receipt of which is
hereby acknowledged, the Parties agree as follows:




1.

SHARE ISSURANCE




In consideration of the Director Release (as defined below), the Company shall
issue 500,000 common shares of the Company on the Effective Date.




2.

RELEASE AND DISCHARGE




2.1.

In consideration of the Director Release (hereinafter defined), the Company
hereby agrees to completely release and forever discharge the Director from the
effective date of Director Release from all future claims, demands, obligations,
actions, causes of action, rights, damages, costs, loss of service, expenses and
compensation which the Company may accrue after the signing of this Agreement.





Initials

On Behalf of the Company

Page 1 of 4

Initials

Jacek Pawel Skurtys







--------------------------------------------------------------------------------

Agreement No: VCI/RA/JPS/1805XX/1










2.2.

In consideration of the Director Release (hereinafter defined), the Director
hereby agrees to completely release and forever discharge the Company from the
effective date of Director Release from all future claims, demands, obligations,
actions, causes of action, rights, damages, costs, loss of service, expenses and
compensation which the Company may accrue after the signing of this Agreement.




3.

ENTIRE AGREEMENT AND SUCCESSORS IN INTEREST




This Agreement contains the entire agreement between the Parties with regard to
the matters set forth herein and shall be binding upon and inure to the benefit
of the executors, administrators, personal representatives, heirs, successors
and assigns of each.




4.

INDEPENDENT LEGAL ADVICE




This Agreement has been prepared by the Company’s solicitor acting solely on
behalf of the Company. The Director acknowledges that they have been advised to
obtain independent legal advice.







5.

GOVERNING LAW




This Agreement shall be governed by and construed in accordance with the laws of
the province of British Columbia and each party hereto adjourns to the
jurisdiction of the courts of the province of British Columbia.




6.

ADDITIONAL DOCUMENTS




All parties agree to cooperate fully and execute any and all supplementary
documents and to take all additional actions which may be necessary or
appropriate to give full force and effect to the basic terms and intent of this
Agreement.




7.

EFFECTIVENESS




This Agreement shall become effective on execution.




8.

MISCELLANEOUS




8.1.

This Agreement supersedes any prior written or oral agreements or understandings
between the parties relating to the subject matter hereof.




8.2.

No modification or amendment of this Agreement shall be valid unless in writing
and signed by or on behalf of the parties hereto.








Initials

On Behalf of the Company

Page 2 of 4

Initials

Jacek Pawel Skurtys







--------------------------------------------------------------------------------

Agreement No: VCI/RA/JPS/1805XX/1













8.3.

A waiver of the breach of any term or conditions of this Agreement shall not be
deemed to constitute a waiver of any subsequent breach of the same or any term
or conditions.




8.4.

This Agreement is intended to be performed in accordance with, and only to the
extent permitted by, all applicable laws, ordinances, rules and regulations. If
any provision of this Agreement, or the application thereof to any person or
circumstance, shall, for any reason and to any extent, be held invalid or
unenforceable, such invalidity and unenforceability shall not affect the
remaining provisions hereof and the application of such provisions to other
persons or circumstances, all of which shall be enforced to the greatest extent
permitted by law.




8.5.

The headings in this Agreement are inserted for convenience of reference only
and shall not be a part of or control or affect the meaning of any provision
hereof.




8.6.

This Agreement may be executed in one or more counter-parts, each of which so
executed shall constitute an original and all of which together shall constitute
one and the same Agreement.













































































Initials

On Behalf of the Company

Page 3 of 4

Initials

Jacek Pawel Skurtys







--------------------------------------------------------------------------------

Agreement No: VCI/RA/JPS/1805XX/1










IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.




For and On Behalf of

VGRAB COMMUNICATIONS INC.













/s/ Lim Hun Beng

LIM HUN BENG
















/s/ Jacek Pawel Skurtys

JACEK PAWEL SKURTYS


















































Initials

On Behalf of the Company

Page 4 of 4

Initials

Jacek Pawel Skurtys





